Citation Nr: 1826752	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for L5-S1 fusion, spondylolisthesis, and degenerative L5-S1 facet changes with history of intervertebral disc syndrome (low back disability), from February 18, 2011.

2.  Entitlement to increased (compensable) rating for service-connected radiculopathy of the right lower extremity. 


WITNESSES AT HEARING ON APPEAL

Veteran and S.M.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from October 1984 to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, inter alia, denied a compensable rating for radiculopathy, right lower extremity, and reduced from 40 to 20 percent the rating assigned for the Veteran's low back disability, effective February 18, 2011.  The Veteran filed a notice of disagreement (NOD) that in April 2013 and a statement of the case (SOC) was issued in July 2014.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

In February 2018, the Veteran and S.M. testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

As discussed during the February 2018 hearing, the Veteran was previously represented by Catholic War Veterans of the U.S.A..  It was noted, however, that that organization no longer provided services within the Veteran's jurisdiction.  The Veteran thus indicated his desire to revoke Catholic War Veterans' power of attorney and represented himself in connection with the claims of appeal.  Consistent with the Veteran's expressed desire, the Board recognizes the Veteran as now proceeding pro se in this appeal. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

The Board's decision addressing the claim of entitlement to restoration of a 40 percent rating for service-connected low back disability, from February 18, 2011, forward is set forth below.  The claim for a compensable rating for radiculopathy of the right lower extremity is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions necessary to fairly adjudicate the matter herein decided have been accomplished.

2.  Following a VA examination in February 2011, the RO, in an April 2012 rating action, reduced the Veteran's rating for service-connected low back disability from 40 percent to 20 percent, effective February 18, 2011; the Veteran's overall rate of disability compensation remained unchanged.

3.  The record does not demonstrate that, at the time the RO reduced the 40 percent rating assigned for the Veteran's low back disability, there had been sustained material improvement of that disability under the ordinary conditions of life


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for the Veteran's service-connected low back disability, from  February 18, 2011, are met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the fully favorable disposition of the restoration claim decided herein, the Board finds that all notification and development actions needed to fairly adjudicate that aspect of the appeal have been accomplished.

II.  Analysis

By way of background, the Board notes that the Veteran was awarded service connection for a low back disability, then characterized as L5-S1 fusion, by way of an April 1993 rating action.  A 40 percent rating was assigned, effective October 27, 1992.  The 40 percent disability rating was in effect until an April 2012 rating decision wherein the RO, inter alia, decreased the Veteran's low back evaluation from 40 to 20 percent, effective February 18, 2011.  The Veteran disagreed with the reduction.  

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

At the outset, the Board points out that 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  After expiration of the 60 day period, if no hearing is requested, a rating action will be taken to effectuate the reduction based on the evidence of record.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  Although generally a reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements, see Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), where a reduced rating would not result in a decrease or discontinuance of the current compensation payments, there are no procedural requirements, VAOPGCPREC 71-91 (Nov. 1991).

In the instant case, the RO did not issue the Veteran a rating action proposing the reduction in his low back rating.  See 38 C.F.R. § 3.105(e).  However such notice is not required in this Veteran's case.  At the time that the RO issued the April 2012 rating decision, the Veteran was receiving a combined compensation rating of 70 percent.  Despite the rating reduction, the Veteran's overall disability rate remained at 70 percent; thus, the lack of notice prior to the reductions, as typically required by 38 C.F.R. § 3.105(e) does not, in this case, void the reduction.  See VAOPGCPREC 71-91 (Nov. 1991).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in its April 2012 rating decision, reduced the rating for the Veteran's low back disability from 40 to 20 percent, effective February 18, 2011.  The 40 percent rating had been assigned by the RO in an April 1993 rating decision, which awarded service connection for L5-S1 fusion, effective from October 27, 1992.  Thus, as the 40 percent rating had been in effect for more than five, but less than 20, years at the time of the RO's reduction, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application in this case.  See 38 C.F.R. § 3.344(c) (2017) (providing that the provisions of paragraphs (a) and (b) apply for ratings which have continued at the same level for five years of more); 38 C.F.R. § 3.951(b) (2017) (providing that a rating that has been in effect continuously for 20 years may not be reduced except by a showing of fraud).

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In other words, only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  Further, these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Relevant to the rating reduction issue at hand, the evidence shows that when first examined in December 1992, the Veteran's spinal flexion was limited to 30 degrees and extension to 18 degrees.  The Veteran also reported back pain; limitation of walking, sitting, and standing; and only minimal ability to exercise.  The Veteran was again examined in August 2003.  Again, he reported back pain of increasing severity and limitation of sitting, walking, standing, and lifting.  He also reported constant flare-ups.  At that time, it was noted that the Veteran was employed as a nursing assistant.  Range-of-motion testing revealed flexion to 90 degrees, with pain at 30 degrees, and extension to 20 degrees, with pain at 15 degrees.  The Veteran underwent additional examination in June 2008.  At that time, he reported flare-ups of back pain four times a week, lasting for five hours.  He indicated that he was then working as a nurse, but that he was unable to lift heavy patients on account of his back condition.  Range-of-motion testing revealed flexion to 70 degrees, with pain at 30 degrees, and extension to 10 degrees, with pain at 10 degrees.

The Veteran was again examined in February 2011, the report of which formed the basis for the RO's decision to reduce his low back disability rating.  At that time, the Veteran reported back pain, stiffness, fatigue, spasms, decreased motion, paresthesia, and weakness.  He also indicated flare-ups of pain four times a day, lasting for three hours.  He stated that at time, his back spasms required him to leave work.  He also reported that during flare-ups, he experienced functional impairments to include limitations in sitting and walking, as well as an inability to bend at his hips.  Physical examination of the Veteran failed to reveal and evidence of muscle spasm, tenderness, guarding of movement, or weakness.  Range-of-motion testing revealed flexion to 80 degrees, with pain at 80 degrees, and extension to 30 degrees, with pain at 30 degrees.  It was noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Notably, VA treatment records dates in October 2011 show that the Veteran was seen for a pain consultation.  At that time, he reported chronic low back and leg pain.  Range-of-motion testing revealed flexion to 40 degrees and extension to degrees, both limited by pain.  In November 2011, it was discussed with the Veteran treatment options available to alleviate his back pain, to include interventional treatment such as spinal injections versus something like spinal cord stimulation.  Furthermore, the Veteran's VA employee health records show that in July 2013, he had decreased range of spinal motion in all directions, secondary to pain, and in January 2014, an examining clinician recommended only sit down duties at work, with changes in position as needed.  

Upon review of record in light of the applicable legal authority, the Board finds that the April 2012 rating reduction for the Veteran's service-connected back disability from 40 percent to 20 percent was improper, and that restoration of the 40 percent rating is warranted.  Specifically, although in its April 2012 rating decision, the RO made a specific determination that the evidence demonstrated sustained material improvement of the back disability under the ordinary conditions of life, the Board concludes that when considering the Veteran's overall disability picture, the evidence of record at the time the reduction was effectuated in April 2012 was not sufficient to show actual improvement of the Veteran's lumbar spine disability under the ordinary conditions of life and work.  Indeed, although the Veteran was reportedly able to achieve flexion to a degree greater than that which is contemplated by a 40 percent rating, the Veteran also reported back pain, stiffness, fatigue, spasms, decreased motion, paresthesia, weakness, and daily flare-ups of pain, which at times required him to leave work.  Furthermore, range-of-motion testing conducted in October 2011 revealed flexion significantly decreased from that recorded at the time of the February 2011 VA examination.  While the RO dismissed this later finding, noting that there was no indication that the measurements were performed with a goniometer, that Board points out that a review of the February 2011 examination report similarly contains no indication that the measurements were performed with a goniometer.  The Board also finds no reason to doubt the accuracy of the October 2011 range-of-motion findings.  

In this case, the Board finds that the February 2011 examination report demonstrating less severe objective results but containing subjective complaints remaining the same is not sufficient to show actual improvement in the Veteran's ability to function. Furthermore, the Veteran asserted during his February 2018 hearing that the examination upon which the reduction was based was incomplete and did not accurately assess the severity of lumbar spine disability at the time.  He also stated that the examiner pushed the levels of his comfort and caused him back pain and spasms.  The Veteran also pointed out that his back disability had caused him to be reassigned at work on account of his inability to physically lift and transport patients.  Although this reassignment took place after the April 2012 decision reducing his disability benefit, that Board can consider this evidence for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Ultimately, the Board concludes that the evidence weighs against a finding of actual improvement, as it is appears that the Veteran's symptoms and functional impairments due to his back disability are as severe now as they were at times when his 40 percent rating was continued.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that restoration of the 40 percent disability rating for the Veteran's low-back disability is warranted.

Having found that the Veteran is entitled to restoration of the 40 percent rating, the Board concludes that its action fully satisfies the claim on appeal.  Indeed, although the appeal arose from the Veteran's application for an increased rating,  during his February 2018 hearing , the Veteran indicated that restoration of the 40 percent rating for his lumbar spine disability would satisfy his appeal.  Given the Veteran's express sentiment in this regard, consideration of the Veteran's entitlement to a rating in excess of 40 percent for the lumbar spine disability in the context of the current appeal is unnecessary..


ORDER

Restoration of a 40 percent rating for service-connected low back disability, from February 18, 2011, is granted, subject to the legal governing the payment of VA compensation.


REMAND

As regards the rating assigned for the Veteran's service-connected radiculopathy of the right lower extremity, the Board notes that that disability was initially evaluated as 10 percent disabling.  That rating was, however, decreased to zero percent via a July 2008 rating decision, with which the Veteran did not disagree.  The RO's decision to reduce the rating was based on a failure of the evidence to show sensory deficits in the right lower extremity.  In connection with the current increased rating matter, the Veteran was afforded a VA contract (QTC) examination in February 2011.  The examination report reveals no sensory deficits from L1-L5 or at S1 and the examiner stated that she found no evidence of peripheral neuropathy.  She went on to state her belief, however, that the Veteran intermittent right leg pain is consistent with sciatic neuralgia.  In its April 2012 decision, the Board continued the Veteran's noncompensable rating, finding that the evidence revealed asymptomatic incomplete paralysis of the sciatic nerve.

Despite the RO's determination of asymptomatic radiculopathy, the Board points out that the Veteran has complained of radiating pain to the right lower extremity.  His VA employee health treatment records also contains positive straight leg raising test results and note the Veteran's complaints of neurological pain.  During his 2016 hearing, the Veteran complained of numbness in the lower extremities, stating at times, his whole leg goes numb.  The 2011 examination report contains no indication of complaints of leg numbness.

In the instant case, the Veteran's radiculopathy of the right lower extremity is rated by analogy under the diagnostic criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, which pertains to neuritis of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent evaluation will be assigned where there is complete paralysis, to mean where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2017); see 38 C.F.R. § 4.123 (providing the neuritis is to be rated on the scale provided for injury of the nerve involved).

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Overall, although the evidence certainly suggests symptomatic radiculopathy during the relevant time period, the evidence of record does not contain findings sufficient to determine the severity of the Veteran's radiculopathy, which findings are particularly important where, as here, the rating schedule does not define "mild", "moderate", or "severe".  There is also evidence suggesting s that the Veteran's service-connected radiculopathy of the right lower extremity may have worsened since his last examination in February 2011.  Thus, the Board finds that rather than bifurcate the increased rating matter by assigning a minimal, compensable rating at this point, the Board will remand the matter for the Veteran to be afforded a new VA examination to more thoroughly assess the severity of his radiculopathy throughout the pendency of the claim.  See 38 C.F.R. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence-referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record with respect to the remaining claim is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment at the Asheville, North Carolina, VA Medical Center (VAMC) dated through November 2011.  There may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012).  But see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim .  In adjudicating the claim, the AOJ should consider all evidence added to the claims file since the last adjudication.  The AOJ should also consider whether "staged rating "of the disability-assignment of different rating for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Asheville VAMC (and any associated facility(ies)) all outstanding, pertinent records of cervical spine evaluation and/or treatment of the Veteran since November 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that the Veteran provide additional information concerning and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA neurology examination by an appropriate medical professional.

The contents of the entire claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies (to include neurological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all manifestations of the Veteran's service-connected radiculopathy of the right lower extremity.  The examiner is requested to provide as assessment of whether the Veteran's symptomatology is "mild", "moderate", or "severe".  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous examination conducted in February 2011, and any lay and clinical evidence suggesting that his overall symptoms have subsequently worsened, resulting in more severe functional impairment.  

Additionally, based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time pertinent to the December 2010 claim for increase, the Veteran's disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability, described as "mild", "moderate", or "severe" at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for increased rating for the Veteran's service-connected radiculopathy of the right lower extremity.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and all legal authority (to include consideration of whether, staged rating of the disability is appropriate). 

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran a supplemental SOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


